Citation Nr: 1202191	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-08 809	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to the PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The decision granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating for it retroactively effective from March 30, 2009, the date of receipt of this claim.  This appeal is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Conversely, the May 2009 decision denied the Veteran's claim for service connection for hypertension, including as secondary to his PTSD.

In his February 2010 substantive appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  He had this hearing in March 2011 and, at the outset of the proceeding, withdrew his appeal of his claim for service connection for hypertension.  So the Board is dismissing this claim since no longer on appeal.  See 38 C.F.R. § 20.204 (2011).

However, as for the remaining claim for an initial rating higher than 30 percent for the PTSD, the Board is remanding this other claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  The Veteran indicated at the outset of his March 2011 videoconference hearing, and in a written statement (on VA Form 21-4138) also submitted that same day, that he was withdrawing his appeal for service connection for hypertension.

2.  He indicated this prior to the Board promulgating a decision in the appeal of this claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal concerning his claim for service connection for hypertension, including as secondary to his already service-connected PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this particular case at hand, during his March 2011 videoconference hearing and in an accompanying written statement, the Veteran withdrew his appeal contesting the denial of service connection for hypertension, including as secondary to his already service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this hypertension claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.



ORDER

The appeal of the claim for service connection for hypertension is dismissed.


REMAND

The Veteran's PTSD was last examined for compensation purposes in April 2009, so nearly 3 years ago.  Moreover, that examination was performed when he was trying to establish his underlying entitlement to service connection, since granted, so that examination focused primarily on the etiology of his PTSD in terms of its relationship to traumatic events ("stressors") during his military service, as opposed the severity of this condition, which is now the "downstream" issue in this appeal for a higher initial rating for this disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

His most recent VA outpatient treatment records are from November 2009, so just slightly more recent.  He since indicated during his March 2011 videoconference hearing that he continues to receive ongoing treatment for his PTSD at the local VA medical center (VAMC) in Nashville, about every 2-3 months, and that his treating therapist has recommended individual therapy, that is, in addition to group therapy, although he has been unable to make this additional commitment because he lives some 35 miles from the VAMC so cannot do this additional therapy since he works during the day and cannot take the required time off.  He nonetheless clarified during his hearing that VA does not have his most recent VA outpatient treatment records, so these additional records need to be obtained before deciding his appeal.  38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of the existence of these additional VA-generated treatment records).


In other testimony during his hearing, the Veteran alleged that his PTSD is considerably worse than when he was examined in April 2009.  Specifically, he said that he now suffers from anxiety attacks three to four times a week, has hallucinations, nightmares, and reliving of events that occurred in Vietnam, that he also has suicidal thoughts and has received at least 2 driving under the influence (DUI) convictions because of the excessive drinking he does to mask his PTSD symptoms.  He added that he would have been convicted even more, a total of 5 times, but that 3 times the charges were reduced to reckless driving instead.  He further testified that he had been married three times, that he sometimes hurts his wife in his sleep, and that he has to take medication to help him sleep.  He also said he has just one real friend, that he owns a garbage business, and that he is afraid of losing business because he often forgets whose trash he already picked up because of his memory loss.

When, as here, a Veteran claims that his disability is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of his PTSD.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's more recent VA outpatient treatment records - in particular, those dated since November 2009 concerning his therapy in the outpatient mental health clinic of the local VAMC in Nashville.  The request for these additional records must be in compliance with 38 C.F.R. § 3.159(c)(2), since in VA custody, and the Veteran must be appropriately notified if these records are not obtained to comply with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of his PTSD.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his pending claim for a higher initial rating for this disability as this would require the rating of this disability based on the existing evidence.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record, rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Then readjudicate the claim in light of all additional evidence.  If a higher rating is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


